Citation Nr: 0416867	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  02-07 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for plantar fasciitis with 
minimal arthritis, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran had active duty from February 1981 to August 
1990.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

The veteran's bilateral foot disability is manifested by pain 
and discomfort in walking, but manifests no marked pronation, 
marked inward displacement, or severe spasm of the tendo 
Achilles on manipulation.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for plantar 
fasciitis with minimal arthritis, are not met.  38 U.S.C.A. 
§ 1155 (West 2003); 38 C.F.R. §§ 3.321(b)(1), 4.40, Part 4, 
Diagnostic Code 5276 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he should be granted an increased 
rating for plantar fasciitis with minimal arthritis of both 
feet, as the current disability evaluation does not 
adequately reflect the severity of his disability.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2003).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, the claim for an increased rating for 
plantar fasciitis was received in October 1999.  A March 2000 
rating decision denied an increased rating for plantar 
fasciitis with minimal arthritis.  A Statement of the Case 
was sent in March 2002.  The case was remanded in January and 
July 2003.

A VCAA letter was not sent to the appellant until September 
2003, which provided notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertained to the claim.  

The VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, therefore, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the appellant in September 2003 was not given 
prior to the first AOJ adjudication of the claim the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  A Statement of 
the Case (SOC) and Supplemental Statement of the Case (SSOC) 
was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The Board finds that the March 2002 SOC, the January and July 
3003 Remands, as well as, correspondence from the RO to the 
veteran, including the September 2003 VCAA letter, notified 
him of the information and evidence necessary to substantiate 
the claim, the information and evidence that VA would seek to 
provide, and the information and evidence he was expected to 
provide.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claim.  The RO has provided VA 
examinations and contacted all of the medical agencies listed 
by the appellant.  Further, the RO has scheduled the veteran 
for a personal hearing; however, he failed to report.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Factual Background

The RO in an April 1991 rating action granted service 
connection for bilateral plantar fasciitis following review 
of an October 1990 VA examination report and the service 
medical records.  A noncompensable evaluation was assigned 
under Diagnostic Codes 5299-5277.  

The RO received the veteran's current claim in October 1999.  
The veteran submitted a July 1999 statement from his private 
physician.  The physician reported that the veteran had a 
history of plantar fasciitis with severe pain since 1989.  
The veteran symptoms included pain on prolonged standing or 
driving.  He described the pain as a dull ache that radiated 
to his heels.  He had tried several unsuccessful remedies 
including custom orthotics, physical therapy, stretching 
exercising, anti-inflammatories, and medical specialists.  On 
the initial examination, both feet were normal in appearance 
with no swelling, edema, or any specific areas that caused 
pain.  He had good plantar and dorsiflexion.  There was no 
abnormal pronation and he ambulated with a normal gait.  
X-ray revealed retrocalcaneal spur on the right.  Bone scans 
were negative.  The veteran was referred to a pain 
specialist.  

The record contains VA outpatient record that date between 
April 1997 and January 2001.  The veteran was seen for a 
variety of complaints including foot pain.  A VA neurological 
examination was conducted in November 1998.  There were no 
neurological abnormalities noted.  His foot problems were 
considered musculoskeletal in nature.  He underwent physical 
therapy and continued to complain of multiple joint pain.   

A VA examination was conducted in November 1999.  He reported 
his medical history and indicated that he drove trucks for 
the U.S. Postal Service.  In reporting his medical history, 
he indicated that he had had several steroid injections.  On 
examination, he was ambulatory with a symmetrical gait.  He 
wore bilateral foot orthotics.  There were no areas of 
tenderness or ankle misalignment.  He was able to dorsiflex 
both feet to 90 degrees and plantar flex to 130 degrees.  
There was bilateral heel core tightness that was decreased 
with knee flexion.  There was no evidence of toe misalignment 
or plantar fascial spasm.  The diagnosis was bilateral 
metatarsalgia with secondary heel cord spasm.  The X-rays 
revealed dorsal calcaneal spurs.  

A February 2001 rating decision increased the disability 
rating to 10 percent disabling based on 38 C.F.R. § 3.24, 
effective October 27, 1999.  

The veteran's private physician in a June 2001 statement 
noted that the veteran continued to complain of severe foot 
pain.  The physician indicated that the veteran had extensive 
diagnostic work-ups and tried a variety of therapies to 
relieve bilateral foot pain but had not been successful.  He 
added that although the veteran continued to maintain his 
employment, but it was becoming increasingly difficult 
because of his disability.   

A VA examination was conducted in December 2001.  The veteran 
continued his bilateral foot complaints and indicated that 
the pain radiated to his calves and knees.  The examination 
revealed normal contouring of the metatarsal and longitudinal 
arches.  There was tightness over the plantar fascia and both 
areas were tender to palpation.  He had limited dorsiflexion 
of the feet and ankles.  He was able to dorsiflex 100 degrees 
with his knees straight and 90 degrees when bent.  There was 
no loss of plantar flexion.  The sensation and circulation 
was intact.  The diagnosis was bilateral plantar fasciitis 
with associated tendonitis of the heel cord mechanism.  The 
examiner commented that the veteran's symptomatology of both 
feet were due to plantar fasciitis and the associated 
tendonitis of the heel cord mechanism.  

A March 2002 rating decision increased the disability rating 
to 10 percent disabling for each foot, effective November 20, 
1998.    

In September 2002, the veteran submitted private medical 
records that date between August 1995 and June 2002.  These 
records relate that the veteran received treatment for a 
variety of joint complaints including bilateral foot pain.  A 
July 2002 magnetic resonance imaging (MRI) of the feet was 
unremarkable.  

A VA examination was conducted in February 2003.  The veteran 
reported his medical history and indicated that he continued 
to work for the U S. Postal Service.  His duties mainly 
consisted of driving.  He was fully ambulatory.  He did not 
have a limp or use assistive devices.  Examination of both 
feet revealed a slight increase in the normal arch.  His gait 
was symmetrical.  There was no callus formation over the 
weightbearing surfaces.  Sensation and circulation were 
intact.  He was able to dorsiflex to 10 degrees (normal 0 to 
20 degrees) and plantar flex to 45 degrees (normal 0 to 45 
degrees).  There was no loss of inversion or eversion.  There 
was tightness of the heel cord mechanisms.  There was no 
abnormal alignment of the heel cords.  He was able to 
ambulate on both his toes and heels.  There were no areas of 
tenderness.  There was decreased temperature feeling over the 
toes and both feet were cool.  The temperature became normal 
as you went up the foot.  There was no calf tenderness.  The 
examiner commented that there was no functional impairment 
caused by pain or weakness.  There was no painful motion or 
weakness of the ankles.  The joints did not exhibit weakened 
movement, excess fatigability or incoordination.  Therefore 
there was no additional loss of motion.  There was no loss of 
functional ability on repetitive motion.  The diagnoses were 
minimal arthritic changes of the right foot and bilateral 
foot arthralgia.  

VA outpatient records that date between January 2001 and 
December 2003 show that the veteran was seen for a variety of 
complaints including foot pain.  

A January 2004 rating decision increased the disability 
rating to 30 percent disabling for bilateral plantar 
fasciitis under Diagnostic Code 5276.  



Criteria and Analysis

In determining the appropriate rating criteria for the 
veteran's service-connected plantar fasciitis, the Board 
notes at the outset that there is no diagnostic code directly 
on point.  When an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The disability in question is 
rated by analogy under 38 C.F.R. § 4.124a, Code 5276, which 
pertains to pes planus.  

The severity of a disability is ascertained, for VA 
disability rating purposes, by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (Schedule).  Pursuant to Diagnostic Code 5276, a 
pronounced impairment, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances, 
warrants a 50 percent rating for a bilateral disorder and a 
30 percent rating for a unilateral disorder.  When impairment 
is severe, with objective evidence of marked deformity, pain 
on manipulation and accentuated by use, indication of 
swelling on use, and characteristic callosities, the ratings 
are 30 percent and 20 percent for bilateral and unilateral 
flatfoot, respectively.  The impairment is considered 
moderate, permitting a 10 percent rating, if the weight-
bearing line is over or medial to the great toe, if there is 
inward bowing of the tendo Achilles, and pain on manipulation 
and use of the feet, bilateral or unilateral.

The findings of the most recent VA examination do not show a 
disability that approximates the pronounced impairment 
required for the next higher rating.  38 C.F.R. § 4.7.  
Specifically, the veteran did not show marked pronation, 
marked inward displacement and severe spasm of the tendo 
Achilles on manipulation, or that his condition could not be 
improved by orthopedic shoes or appliances -- criteria that 
must be met for an evaluation of 50 percent for a bilateral 
disability.  

The Board notes that the criteria outlined in the diagnostic 
code does not necessarily fully apply to the veteran's 
bilateral plantar fasciitis and the veteran's main complaint 
is pain, which has been confirmed by VA examination.  The 
Board is not free to ignore the effects of pain caused by the 
veteran's disability.  The functional limitations due to pain 
must be accounted for in the disability evaluation.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered DeLuca and 38 C.F.R. §§ 4.10, 4.14, in reaching 
its conclusion in this case.  However, these complaints of 
pain do not exceed the criteria for the current 30 percent 
rating which takes into consideration severe pain.  There was 
no other significant pathology noted with the feet.  At the 
February 2003 examination, the physician commented that there 
was no functional impairment caused by pain or weakness.  
There was no painful motion or weakness of the ankles.  The 
joints did not exhibit weakened movement, excess 
fatigability, incoordination, additional loss of motion, or 
loss of functional ability on repetitive motion.  Neither the 
veteran nor the examiner identified any functional limitation 
that is not contemplated in the rating now assigned.  

In sum, the pertinent evidence of record, which includes the 
reports of the VA and private examinations and the veteran's 
written statements, provides no basis for an evaluation in 
excess of 30 percent for the veteran's bilateral foot 
disability under any applicable diagnostic code.  


ORDER

Entitlement to an increased rating for plantar fasciitis with 
minimal arthritis is denied.




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




